Citation Nr: 1033745	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for right inguinal 
herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO).

In December 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of this proceeding has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In connection with his increased rating claim for service 
connected right inguinal herniorrhaphy (hernia disorder), the 
Veteran was provided a November 2006 VA examination.  However, 
the Veteran provided sworn testimony at his hearing before the 
Board in December 2009, indicating that his hernia disorder had 
increased in severity following this examination.  See Board 
Hearing Trans., pp. 6-8, December 4, 2009.  As the Veteran is 
competent to relay his personal account of hernia disorder 
related symptoms, his statements are competent evidence, 
suggesting his hernia disorder may have worsened since his 
November 2006 VA examination.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1131, 1336 (Fed. Cir. 2006).  As such, VA should afford the 
Veteran a contemporaneous VA examination, to assess the current 
severity, nature and extent of his hernia disorder.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

The Board also finds that VA should attempt to obtain additional 
evidence relevant to the Veteran's increased rating claim.  At 
his December 2009 Board hearing, the Veteran provided sworn 
testimony that he received hernia related emergency medical 
treatment in October 2009, and on two prior occasions.  See Board 
Hearing Trans., pp. 2-3 & 5, December 4, 2009.  Nonetheless, 
these October 2009 emergency treatment records have not been 
associated with the claims folder.  As such, the Board finds that 
VA should undertake additional efforts to attempt to obtain these 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, to 
ascertain the medical facility(ies) where he 
received medical treatment related to his 
hernia disorder, to include emergency medical 
treatment(s), and the approximate month and 
year of any such treatment(s), to include the 
treatment referenced at his December 2009 
hearing.  If necessary, the AMC/RO should 
obtain a medical records release form, signed 
by the Veteran, to obtain any indicated 
records.  Thereafter, the AMC/RO should 
undertake all appropriate efforts to attempt 
to obtain any indicated records not presently 
of record.  Any negative response should 
be in writing and associated with the 
claims folder.

2.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should schedule the Veteran for a VA 
examination to determine the current nature, 
severity and etiology of his hernia disorder.  
The claims folder should be made available to 
and reviewed by the examiner in conjunction 
with the examination, and such review noted 
in the examination report.  The examiner 
should specifically indicate: 

(i) whether the Veteran's hernia disorder 
is inoperable and irremediable, or 
postoperative; 

(ii) whether the hernia disorder is 
recurrent or non-recurrent;

(iii) whether the hernia disorder is 
readily reducible and well-supported by 
truss or belt;

(iv) whether the Veteran's hernia 
disorder is best characterized as large 
or small; and,

(v) whether the Veteran's hernia disorder 
has caused, and/or aggravated, any other 
observed disorder (the nature and 
severity of any such disorder should be 
detailed).

The examiner should provide the reasons and 
basis for all opinions given.  All tests and 
studies deemed helpful by the examiner should 
be conducted in conjunction with the 
examination, and associated with the 
Veteran's claims folder.

3.  The AMC/RO should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

4.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted, or if further 
development is necessary.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


